Appeal by the defendant from a judgment of the County Court, Orange County (Charde, J.), rendered November 26, 1986, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly denied his application to withdraw his guilty plea. Although the defendant alleged that he was coerced into pleading guilty by his attorney, his conclusory claims were not supported by evidence (see, People v Irizzary, 125 AD2d 589; People v Bangert, 107 AD2d 752). Moreover, the defendant conceded during the plea and sentencing proceedings that he *396had ample opportunity to discuss his plea with counsel, that counsel had fully explained matters to him, that counsel had informed him of his slim chances for a favorable trial verdict and recommended that he plead guilty, that counsel had advised him that the ultimate decision of whether to plead guilty or go to trial was his alone, and that counsel had promised to do his best in defending him if the defendant chose the latter option. Hence, the defendant’s own statements refute his present contention, and his motion to withdraw his plea was properly denied. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.